DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                          ADENIKE ADEBIYI,
                             Appellant,

                                     v.

                FLORIDA DEPARTMENT OF HEALTH,
                      BOARD OF NURSING,
                           Appellee.

                              No. 4D19-1081

                              [March 12, 2020]

  Administrative appeal from the State of Florida, Department of Health,
Board of Nursing; L.T. Case No. 17-01693 and DOAH Case No. 18-4813P.

   Adenike Adebiyi, Miami, pro se.

  Sarah Young Hodges, Chief Appellate Counsel, Florida Department of
Health Prosecution Services Unit, Tallahassee, for appellee.

PER CURIAM.

  Affirmed.

WARNER, KLINGENSMITH and KUNTZ, JJ., concur.

                          *          *           *

  Not final until disposition of timely filed motion for rehearing.